Citation Nr: 0519036	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  04-19 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependent's Educational Assistance.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran's DD Form 214 shows that he had active military 
service from October 1969 to August 1984, and that he had 
additional prior active service of 1 year, 4 months, and 16 
days.  Demonstrating service in Vietnam, he is shown to have 
been awarded, among others, the Bronze Star medal, Air Medal, 
Vietnam Service Medal, and Republic of Vietnam Campaign 
Medal.  The veteran died in January 1998.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the appellant's claims.  In 
September 2004, the appellant testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  
The Board remanded the case in November 2004 for additional 
development of the evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent notice requirements of the VCAA and implementing 
regulations appear to be met.


At her September 22, 2004 hearing before the undersigned, the 
appellant was provided 30 days in which to submit to VA the 
veteran's private terminal hospital records.  The record 
shows that the RO had previously, and on more than occasion, 
sought to assist her in associating these medical records 
from the "King Drew" Medical Center with the claims file.  
Numerous medical records from the "LAC-Martin Luther King 
Jr./Drew Medical Center," including the previously sought 
terminal hospital records, were received by the "Veterans 
Service Center" on September 30, 2004.  

Pursuant to the Board's November 2004 remand, the Appeals 
Management Center (AMC) in Washington, DC, by November 2004 
letter, requested the appellant to help VA associate the 
veteran's terminal hospital records with the evidentiary 
record.  As indicated above, this, in fact, had already been 
accomplished.  A supplemental statement of the case (SSOC), 
issued by the AMC in April 2005, in continuing to deny her 
claims, informed the appellant that the sought after terminal 
hospital records had yet to be received.  

Of significant note, the terminal hospital records received 
by the "Veterans Service Center" in September 2004 contain 
pertinent information concerning the appellant's claims, but 
have not been reviewed by the RO.  The appellant has not 
waived RO initial consideration of this evidence.  As such, 
the Board is now bound to return the record to the RO for 
initial consideration of the additional evidence.  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  

Further, the medical evidence received in September 2004 is 
shown to include two CT [computed tomography] reports, both 
dated in January 1998 (within one week of the date of the 
veteran 's death), both of which include diagnoses of 
"[p]robable" lung cancer.  A January 1998 medical record 
also notes a 40 year history of smoking by the veteran (one 
pack per day).


As noted as part of the Board's November 2004 remand, 
38 C.F.R. § 3.309(e) (2004) lists certain forms of cancer 
(including lung cancer) which may be presumably related to 
Agent Orange exposure in Vietnam.  The remand also confirmed 
that the veteran had Vietnam service.  A clinical medical 
opinion is therefore necessary in order to assist in deciding 
these matters.  

Accordingly, the case is again REMANDED to the RO for the 
following:

1.  The RO should arrange for the claims 
file to be reviewed by a VA oncologist.  
The oncologist should be notified that 
he/she is to presume that the veteran was 
exposed to Agent Orange while serving in 
Vietnam.  Based on a review of the claims 
file, including the terminal hospital 
records (and specifically the January 
1998 CT scan reports showing findings of 
"[p]robable" lung cancer), the 
oncologist should state whether the 
veteran had lung cancer, and, if so, 
whether the cancer is related to Agent 
Orange exposure.  The oncologist is also 
requested to comment on any other risk 
factors which may have contributed to the 
veteran's cancer, including his history 
of cigarette smoking.  If the examiner 
cannot respond to this inquiry without 
resort to speculation, he or she should 
so state.  A complete rationale for any 
opinion expressed must be provided.

2.  The RO should re-adjudicate the 
instant matters (specifically including 
initial consideration of the additional 
evidence [private terminal hospital 
records] received by the Veterans Service 
Center in September 2004 [without a 
waiver of RO review] as well as the VA 
oncology opinion sought in 1. above).  If 
any follow-up development is deemed 
necessary, it should be completed.  If 
either benefit sought remains denied, the 
RO should issue an appropriate SSOC, and 
give the appellant the opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The purpose of this remand is to satisfy due process 
considerations (as espoused by the Federal Circuit in DAV, 
supra).  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).



	                  
_________________________________________________
	K. Conner
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


